IN THE COMMONWEALTH COURT OF PENNSYLVANIA


J.B,                                    :
                         Petitioner     :         SEALED CASE
                                        :
               v.                       :         No. 644 M.D. 2018
                                        :
Pennsylvania State Police,              :
                         Respondent     :


PER CURIAM                            ORDER


               NOW, April 22, 2022, upon consideration of Petitioner’s

application for reargument, and the answer in response thereto, the application

is denied.